 TEAMSTERS LOCAL 15 (QUAKERRUBBER)61Teamsters Local 115,a/w International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandQuaker Rubber Com-pany.Cases4-CB-5076, 4-CB-5103, and 4-CB-5103-231 October 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 14 July 1986 Teamsters, Local 115, a/wInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers, of America (theRespondent) and the General Counsel of the Na-tional Labor Relations Board entered into a settle-ment stipulation, subject to the Board's approval,providing for the entry of a consent order by theBoard and a consent judgment by any appropriateUnited States court of appeals. The parties waivedall further and other procedure before the Board towhich they may be entitled 'under the NationalLabor Relations Act and the Board's Rules andRegulations, and the Respondent waived its rightto contest the entry of a consent judgment or to re-ceive further notice of the application therefor.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The settlement stipulation is approved and madea part of the record, and the proceeding is trans-ferred to and continued before the Board in Wash-ington, D.C., for the entry of a Decision and Orderpursuant to the provisions of the settlement stipula-tion.1In approving, this stipulation, we note that thissettlement was entered into prior, to a hearing onthe complaint. Thus, this case is unlike bothTeam-stersLocal, 115 (GrossMetal),275NLRB 1547(1985), enfd. in unpublished opinion (3d Cir. June22, 1986), in which the Board, in agreement withthe administrative law judge, declined to approve asettlement that was based on an "11th.hour settle-ment offer" made after 'the judge had heard evi-dence of violations that was "clear, overwhelming,and unrebutted," andTeamsters Local 115 (Oak-wood Chair),277 NLRB 694 (1985), in which abroad order was given as a remedy for violationsfound pursuant to a hearing. In the present case,nothing has been proven. In exchange for thenarrow order and nonadmission clause, the GeneralCounsel has obtained a remedial order covering allof the alleged violations, while being spared the ex-'The Charging Party has not signed the stipulation, but was givennotice according to Sec 101.9(c)(1) and (2) of the Board's Statements ofProcedure, and has submitted no objection to the settlement.pense and uncertainties of litigation.We furthernote that, since the Board has recently obtainedcourt enforcement of the broad order against thisRespondent inGrossMetal,supra, the inclusion ofa broad order here would add nothing to thepower the Board already, possesses to seek con-tempt sanctions against the Respondent for anyfuture violations.2 In short, disapproving the settle-ment would compel an unnecessary expenditure oflimited resources-the time and money to hold ahearing that no party wishes to participate in andthatwould not produce any cease-and-desist sanc-tions greater than those now existing against theRespondent.On the basis of the settlement stipulation and theentire record, the Board makes the following,FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERQuaker Rubber Company is, and has been at alltimesmaterial herein, a Pennsylvania corporationengaged in the manufacture of escalator handrailswith a facility in Philadelphia, Pennsylvania (thePhiladelphia facility).During the past year, in the course and conductof its business operations described above, QuakerRubber sold and shipped products valued in excessof $50,000 directly to points outside the Common-wealth of Pennsylvania.The Respondent admits, and we find, thatQuaker Rubber is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters Local 115, a/w International, Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America is a labor organization withinthe meaning of Section 2(5) of the Act.ORDEROn the basis of the above findings of fact, thesettlement stipulation, and the entire record, andpursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board orders that:The Respondent, Teamsters Local 115, a/wInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, itsofficers, agents, and representatives, shall2Contrary to the assertion of our dissenting colleague, the GeneralCounsel did not await court, enforcement inGrossMetal"only to accepta lessersettlement." Rather, the General Counsel conditioned apps oval ofthe settlement containing a narrow order here on enforcement of thebroad order inGross Metal282 NLRB No. 8 62DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from(a) Blocking the ingress and/or the egress of offi-cials of Quaker Rubber, or automobiles driven bythe officials, in the presence of employees ofQuaker Rubber.(b) Blocking the ingress and/or the egress of em-ployees of Quaker Rubber, or automobiles drivenby the employees.(c) Banging on automobiles driven by officials ofQuaker Rubber and attempting to enter the auto-mobiles, in the presence of employees of QuakerRubber.(d) Bumping employees of Quaker Rubber.(e)Threatening to spit on employees of QuakerRubber Company and threatening employees ofQuaker Rubber with bodily harm to themselves orother employees,with unspecified reprisals andwith property damage.(f)Writing down the automobile license platenumbers of automobiles driven by employees ofQuaker Rubber and following the employees to thePhiladelphia facility.(g) Blocking the ingress and/or the egress of Na-tional Freight trucks, and threatening the drivers ofNational Freight trucks with unspecified reprisalsand property damage.(h) Spitting, kicking, and/or throwing rocks atautomobiles occupied by employees of QuakerRubber.(i)Threatening employees of Quaker Rubber thatRespondent would cause Quaker Rubber to dis-charge the employees.(j)Threatening employees of Quaker Rubberwith bombarding employees' houses.(k) Soliciting employees of Quaker to engage infights.(1)Spitting on officials of Quaker or spitting onautombiles occupied by officials of Quaker Rubber,in the presence of employees of Quaker Rubber.(m) Converging on automobiles occupied by em-ployees of Quaker Rubber, assaulting employees,and damaging automobiles.(n)Threatening officials of Quaker Rubber withbodily harm, unspecified reprisals, and propertydamage in the presence of employees of QuakerRubber.(o) Jumping on National Freight trucks, bangingon the trucks, and attempting to enter the trucks.(p) Following National Freight trucks and auto-mobiles driven by officials and employees ofQuaker Rubber from the facility onto highways;blocking the movement of the vehicles; weaving inand out of traffic, cutting in front of the vehicles,making sudden stops in front of the vehicles, andattempting to force the vehicles out of lanes and/oroff the roadways, throwing rocks at the NationalFreight trucks.(q) Seizing and smashing camerasheld by offi-cials of Quaker Rubber, threatening to kill the offi-cials,and blocking the officials from entering theirautomobiles.(r) Sideswiping automobiles driven by officials ofQuaker Rubber and threatening to have officials ofQuaker Rubber jailed, in the presence of employeesof Quaker Rubber.(s) In any like or relatedmanner restraining orcoercing employees of Quaker Rubber or employ-ees of other employers doing business with QuakerRubber in the exercise of rights guaranteed by Sec-tion 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Post at its Philadelphia, Pennsylvania officecopies of the attached Notice to Employees andMembers. Copies of the Notice, on forms providedby the Regional Director for Region 4, after beingduly signed by the Respondent's representative,shallbe posted by the Respondent immediatelyupon receipt thereof, and be maintained by the Re-spondent for 60 consecutive days thereafter, inconspicuous places, including all placed where no-tices to members are customarily posted.Reasona-ble steps shall be taken by the Respondent to insurethat the Notices are not altered, defaced or cov-ered by any other material.(b)Mail to the Regional Director three signedcopies of the Notice for posting, if Quaker RubberCompany is willing, in the plant of Quaker RubberCompany at Philadelphia, Pennsylvania, in theplaces where notices to employees are customarilyposted. Copies of the Notice, on forms provided bythe Regional Director for Region 4 after havingbeen signed by Respondent's representative, shallbe forthwith returned to theRegionalDirector forsuch posting by Quaker Rubber Company.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply. For thepurpose ofdeterminingor securing compliancewith this Order, the Board, or any of its duly au-thorized representatives,may obtain 'discoveryfrom Respondent, its officers,agents,successors, orassigns,or any other person having knowledgeconcerning any compliance matter, in the mannerprovided by the Federal Rules of Civil Procedure.Such discovery ' shall be conducted under the su-pervision of the United States Court of Appeals en-forcing thisOrder and may be had upon anymatter reasonably related to compliance with thisOrder, as enforced by the court. TEAMSTERS LOCAL 115 (QUAKER-RUBBER)63CHAIRMAN DOTSON, dissenting.Idissent from my colleagues' approval of theformal settlement stipulation recommended by theGeneral Counsel in this-case.The stipulation, whileimposinga cease-and-desist order on' the Respond-ent fromengaginginmany serious acts of picketlinemisconduct, orders the Respondent to ceaseand desist from "in any like or related manner" re-straining or coercing employees of Quaker Rubberor employees of other employers doing businesswith Quaker Rubber in the exercise of their pro-tected Section 7 rights. In addition, the stipulationcontains a nonadmission clause whereby the Re-spondent does not admit it violated the Act.The inclusion in this stipulation of narrow in-junctive language or of a nonadmission clausecannot be tolerated. The Respondent has repeated-ly engaged in serious acts of violence and otherpicket line misconduct' and, in recognition of thisfact, the Board recently refused to accept a settle-ment stipulation agreed upon by the General Coun-sel and' the Respondent which contained a narroworder and a nonadmission clause.Teamsters Local115 (Gross Metal), 275NLRB 1547 (1985), enfd. inunpublished opinion (3d Cir. June 22, 1986).Simi-larly, in another case involving further acts ofpicket linemisconduct by the Respondent, theBoard held that broad injunctive language waswarranted given the "backdrop" of other similarunlawful conduct by the Respondent.TeamstersLocal 115 (Oakwood Chair),277 NLRB 694 (1985).The General Counsel in proposing the instantsettlement stipulation and my colleagues in approv-ing it have chosen to ignore, if not flout, theserecent Board decisions. As inGrossMetal,accept-ance of this settlement makes a mockery of law en-forcement.Without either'a broad order or an ad-missionby the Respondent that it has engaged inthe unlawful conduct alleged, the Board Order inthis case has little meaning and allows the Re-spondent to walk away virtually unscathed from itsseriousmisconduct.2GrossMetal,supra. See alsothe dissenting opinion inPhiladelphiaBuildingTrades Council (Wohlsen Construction),279 NLRB1242 (1986).The reasons articulated by my colleagues for ac-cepting the settlement stipulation are superficial.First, they place primary importance on the proce-1Teamsters Local 115 (Lavino & Co.),157 NLRB 1637 (1966);Team-sters Local 175 (Continental- Wirt Electronics),186 NLRB 516 (1970);Phila-delphia Ambulance Service,238 NLRB 1070 (1978) (a consolidated CAand CBcase inwhich Teamsters Local 115was also a respondent);Teamsters Local 115 (Carol Lines),Case 4-CB-4649 (judge's decisiondated Mar.19, 1984, adopted by Boardin absence of exceptions).2The complaintallegations in this case spreadover three typed pagesand include,such seriousacts as blockingthe ingress and egressof vehi-cles, threatsof bodilyharm andpropertydamage, assaults,damage toautomobiles, and sideswiping an automoblie on an interstatehighwaydural status of the 'case, a factor which should beconsidered but not to the exclusion of all others.According to my colleagues, because "nothing hasbeen proven," the narrow order and nonadmissionclause are justified to spare the General Counsel"the expense, and uncertainties of litigation.'"Mycolleagues do not explain,, however, how or whythe preheating status of this case could, or shouldaffect the remedy imposed by the Board, an aspectof the case within its exclusive province.Further, my colleagues fail to review this case inthe context in which it arose. Although totally ig-noring the prior cases in which the Respondent hasbeen proven a violator of the Act, my colleaguesnote that the Board possesses the power to seekcontempt sanctions against the Respondent byvirtueof the recent court enforcement of theBoard's Order inGrossMetal.My colleagues donot note that, the General Counsel held up actionon this case until after court enforcement ofGrossMetalonly to accepta lesser,settlement here. TheBoard should view court enforcement of a BoardOrder as a means to toughen its stance against a re-spondent in future cases rather than as a justifica-tion to impose weaker remedies.By approving the inadequate settlement in thiscase,my colleagues send a message to the Re-spondent that they do not view as serious the Re-spondent's continued picket line violence and otherserious misconduct. I cannot concur in such an in-appropriatemessage.Accordingly, I dissent.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted -activities.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT block the ingress or egress of offi-cials of Quaker Rubber Company, or automobiles 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDdriven by the officials, in the presence of employ-ees of Quaker Rubber Company, to or from thePhiladelphia facility.WE WILL NOT block the ingress or egress ofQuaker Rubber Company employees; or automo-bilesdriven by said employees, to or from theQuaker Rubber Company's Philadelphia facility.WE WILL NOT bang on automobiles driven by of-ficials of Quaker Rubber Company, or attempt toenter theautomobiles, in the presence of employeesof Quaker Rubber Company.WE WILL NOT bump employees of QuakerRubber Company.WE WILL NOT threaten to spit on employees ofQuaker Rubber Company and threaten employeesof Quaker Rubber Company with bodily harm tothemselves or other employees, unspecified repris-als or propertydamage.WE WILL NOT write- down the automobile li-cense plate number of automobiles driven by em-ployees of Quaker Rubber or follow the employ-ees.WE WILL NOT block the ingress or egress of Na-tionalFreight trucks to or from the Philadelphiafacility, or threaten the drivers of National Freighttruckswithunspecifiedreprisalsorpropertydamage.WE ' WILL NOTSpit on,kick, or throw rocks atautomobilesoccupied by employees of QuakerRubber Company.WE WILL NOT threaten employees of QuakerRubber Company - that we will cause their dis-charge.WE WILL NOT threaten employees of QuakerRubber Company with bombarding their houses.WE WILL NOT solicit employees of QuakerRubber Companyto engagein fights.WE WILL NOT spit on officials of Quaker RubberCompany or spit on automobiles driven by the offi-cials,in the presence of employees of QuakerRubber Company.WE WILL NOT converge on automobiles occu-pied by employees of Quaker Rubber Company, as-sault these employees and damage automobiles.WE WILL NOT threaten officials of QuakerRubber Company with bodily harm, unspecified re-prisals, or property damage in the presence of em-ployees of Quaker Rubber Company.WE WILL NOT jump on National Freight trucks,bang on windows of these trucks, or attempt toenter these trucks.WE WILL NOT follow National Freight trucksand automobiles driven by officials and employeesof Quaker Rubber Company from the Philadelphiafacilityonto highways; block the movement ofthese vehicles, weave in and out of traffic, cuttingin front of these vehicles, make sudden stops infront of these vehicles, and attempt to force thesevehicles out of lanes or off the roadways or throwrocks at National Freight trucks.WE WILL NOT seize and smash cameras held byofficials of Quaker Rubber Company, or threatento kill such officials, or block officials from enter-ing their automobiles.WE WILL NOT sideswipe automobiles driven byofficials of Quaker Rubber Company or threaten tohave officials of Quaker Rubber Companyjailed, inthe presence of employees.WE WILL NOT in any like or related manner re-strainor coerce employees of Quaker RubberCompany or employees of other employers doingbusiness with Quaker Rubber Company in the exer-cise of the rights guaranteed in Section 7 of theNational Labor Relations Act.TEAMSTERS LOCAL 115, A/W INTER-NATIONALBROTHERHOODOF TEAM-STERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA